United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, BEVERLY POST
OFFICE, Beverly, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Katherine A. Harrell, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0420
Issued: April 21, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 13, 2019 appellant, through his representative, filed a timely appeal from an
October 16, 2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days has elapsed from the last merit decision dated December 18, 2018 to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a)
FACTUAL HISTORY
On September 17, 1996 appellant, then a 43-year-old machine operator, filed a timely
occupational disease claim (Form CA-2) alleging that he developed chronic shoulder tendinitis,
Achilles tendinitis, rupture of the labrum ischial tuberosity, and hip tendinitis of the sides and
buttocks due to factors of his federal employment, including bending and stooping.3 He noted that
he first became aware of his condition on March 24, 1995 and realized its relation to his federal
employment on September 17, 1996. By decision dated November 9, 2001, OWCP accepted
appellant’s claim for left foot Achilles bursitis/tendinitis, left hip enthesopathy/trochanteric
tendinitis, left plantar fascial fibromatosis, and right shoulder adhesive capsulitis/tendinitis. It paid
him intermittent wage-loss compensation on the supplemental rolls from October 5, 1995 to
June 14, 2002.
On October 23, 2018 appellant filed a notice of recurrence (Form CA-2a), claiming
disability beginning August 21, 2018. He indicated that, following the original injury, he was on
limited light-duty work. Appellant related that his right shoulder tendinitis had caused continual
pain and he had undergone a total right shoulder replacement in February 2017.
In a letter dated November 15, 2018, OWCP noted that appellant appeared to be claiming
disability due to a material worsening of his condition. It advised that his claim had been accepted
for left leg Achilles tendinitis, right shoulder tendinitis, left plantar fasciitis, and left hip
trochanteric bursitis. OWCP noted that a review of the record revealed that appellant had returned
to full-duty work on June 28, 2002. It provided a definition of a recurrence of disability and
advised appellant of the type of evidence required to support his claim. OWCP afforded him 30
days to provide the requested information. No response was received.
By decision dated December 18, 2018, OWCP denied appellant’s claim for recurrence of
disability.
On July 24, 2019 appellant requested reconsideration. He provided a narrative summary
regarding his right shoulder complaints and medical treatment history. In support of his request,
appellant submitted medical evidence.

3
OWCP assigned this claim OWCP File No. xxxxxx127. Appellant has a prior traumatic injury claim (Form CA1),
filed on September 14, 1994, alleging that he fractured his right toes when a plastic tray fell on his right foot. OWCP
assigned that claim OWCP File No. xxxxxx258. On April 8, 2001 appellant filed a Form CA-2, assigned OWCP File
No. xxxxxx148, alleging that he developed acute inflammation and bilateral repetitive stress syndrome in his feet due
to poor gait. That claim was denied by decision dated August 8 2001. On June 17, 2005 appellant filed Form CA-1
alleging that on June 13, 2005 he sustained a right foot fracture and avascular necrosis due to pushing a cart. OWCP
accepted that claim, assigned OWCP File No. xxxxxx298, for right foot sesamoid bone fracture. On August 26, 2005
OWCP administratively combined OWCP File Nos. xxxxxx258, xxxxxx148, xxxxxx298, and xxxxxx127, with the
latter serving as the master file.

2

In reports dated December 1, 2000 and October 6, 2003, Dr. William N. Pachas, a Boardcertified internist, detailed appellant’s history of injury, reviewed diagnostic testing, and provided
examination findings. In his December 1, 2000 report, he attributed appellant’s musculoskeletal
pains to appellant’s employment. Dr. Pachas, in his October 6, 2003 report, similarly detailed
examination findings, diagnosed bilateral Achilles tendon tendinitis, trochanteric bursitis, right
shoulder rotator cuff tendinitis, and bilateral hip bursitis.
In progress notes dated March 14, 2013, Dr. William N. Boyd, a Board-certified internist,
provided physical examination findings and diagnosed right shoulder pain. He noted that appellant
had a history of bilateral shoulder and leg musculoskeletal overuse problems.
In reports dated March 27 and April 10, 2013, Dr. Todd O’Brien, a Board-certified
orthopedic surgeon, provided physical examination findings and diagnosed right shoulder
osteoarthritis.
In progress notes dated July 13, 2016, Kyle Wayne Dore, a certified physician assistant,
noted appellant’s history of injury, provided examination findings, reviewed diagnostic tests, and
diagnosed right shoulder osteoarthritis.
An operative report dated February 16, 2017 indicated that Dr. Mark D. Price, a Boardcertified orthopedic surgeon, performed appellant’s right shoulder total shoulder arthroplasty and
right shoulder biceps tendon tenodesis surgery. Diagnoses included right shoulder osteoarthritis
and right shoulder biceps tendon disease.
A November 9, 2017 hospital report indicated that Dr. Price performed right shoulder lysis
of adhesions with manipulation and right shoulder extensive debridement that day. Dr. Price
advised that his pre- and postoperative diagnoses were right shoulder adhesive capsulitis after total
shoulder arthroplasty and right shoulder synovitis and bursitis.
Appellant also submitted right shoulder x-ray interpretations dated July 13, 2016,
February 28, October 18, and June 13, 2017, and August 23, 2018 right shoulder computerized
tomography (CT) scans, and June 13, 2017 and August 21, 2018 right shoulder arthrograms.
Diagnoses included right glenohumeral severe osteoarthritis, mild right acromioclavicular
osteoarthritis, status post right shoulder arthroplasty.
By decision dated October 16, 2019, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.4

4
5 U.S.C. § 8128(a); see F.H., Docket No. 20-0309 (issued January 26, 2021); T.K., Docket No. 19-1700 (issued
April 30, 2020); W.C., 59 ECAB 372 (2008).

3

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s July 24, 2019 request for reconsideration neither alleged nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. While he provided a narrative
summary regarding his right shoulder condition and history of medical treatment, the Board has
held that his own factual interpretation does not constitute relevant medical evidence as lay persons
are not competent to render a medical opinion.9 Additionally, the Board finds that appellant did
not advance a relevant legal argument not previously considered by OWCP. Consequently,
appellant is not entitled to further review of the merits of his claim based on either the first or
second above-noted requirements under 20 C.F.R. § 10.606(b)(3).10
In support of his reconsideration request, appellant submitted numerous progress reports,
diagnostic tests, and surgical reports. These documents, however, either do not address the specific
period of disability claimed, predate the claimed period of disability. The Board finds that the
evidence submitted is, therefore, irrelevant to the underlying issue of whether appellant was
disabled from work commencing August 21, 2018 due to his accepted conditions. The Board has
held that the submission of evidence that does not address the particular issue involved does not
5

20 C.F.R. § 10.606(b)(3); see C.C., Docket No. 19-1622 (issued May 28, 2020); C.N., Docket No. 08-1569 (issued
December 9, 2008).
6
Id. at § 10.607(a). The one-year period begins on the next day after the date of the originally contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.608(a); see F.V., Docket No. 18-0230 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); see C.C., supra note 5; E.R., Docket No. 09-1655 (issued March 18, 2010).

9

J.G., Docket No. 16-1533 (issued March 15, 2018); see B.R., Docket No. 17-1661 (issued January 4, 2018);
James A. Long, 40 ECAB 538 (1989).
10
D.B., Docket No. 19-1963 (issued July 1, 2020); M.O., Docket No. 19-1677 (issued February 25, 2020); C.B.,
Docket No. 18-1108 (issued January 22, 2019).

4

constitute a basis for reopening a case.11 As such, appellant is not entitled to further review of the
merits of his claim based on the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).12
The Board accordingly finds that appellant has not met any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT October 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 21, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

11

See F.H., Docket 20-0309 (issued January 26, 2021); T.T., Docket No. 19-0319 (issued October 26, 2020);
Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
12

Supra note 6 at § 10.606(b)(3).

13

V.D., Docket No. 20-0569 (issued December 7, 2020); C.C., Docket No. 18-0316 (issued March 14, 2019); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

5

